                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

CHRISTOPHER LORENZO PEREZ                            §

VS.                                                  §        CIVIL ACTION NO. 9:19-CV-175

DIRECTOR, TDCJ-CID                                   §

                             MEMORANDUM OPINION AND ORDER

        Petitioner Christopher Lorenzo Perez, an inmate confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        This action was referred to the undersigned magistrate judge pursuant to 28 U.S.C. § 636 and

the Local Rules for the Assignment of Duties to the United States Magistrate Judge for findings of

fact, conclusions of law, and recommendations for the disposition of the case.

                                               Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both courts have jurisdiction to entertain

the application, “[t]he district court for the district wherein such an application is filed in the exercise

of its discretion and in furtherance of justice may transfer the application to the other district court

for hearing and determination.” Id.
             Petitioner is confined at the Eastham Unit, which is located in the Eastern District of Texas.

    Petitioner challenges his conviction in cause number A20105-1512 in the 64th Judicial District of

    Hale County, Texas. Hale County is located in the Lubbock Division of the Northern District of

    Texas.
.
             The court has considered the circumstances and determined that the interests of justice would

    be served by transferring this petition to the district where petitioner was convicted and sentenced.

    Therefore, the petition should be transferred to the Lubbock Division of the Northern District of

    Texas for hearing and determination. It is accordingly

             ORDERED that this petition for writ of habeas corpus is TRANSFERRED to the Lubbock

    Division of the United States District Court for the Northern District of Texas.



                 SIGNED this the 16th day of October, 2019.




                                                     ____________________________________
                                                     KEITH F. GIBLIN
                                                     UNITED STATES MAGISTRATE JUDGE




                                                       2
